DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL ACTION is in response to Applicant’s amendment of 22 December 2020. Claims 1-20 are pending and have been considered as follows. 
Response to Arguments
	Applicant’s arguments with respect to the Drawing objections as set forth in the office action of 22 September 2020 have been considered and are persuasive. Therefore, the Drawing objections as set forth in the office action of 22 September 2020 have been withdrawn. However, Applicant’s amendment of specification to overcome such drawing objections necessitates a new specification objection which has been made as outlined below. 
	Applicant’s arguments with respect to rejection of claims 1-19 under 35 USC 112(b) as set forth in the office action of 22 September 2020 have been considered and are persuasive. Therefore, the rejection of claims 1-19 under 35 USC 112(b) as set forth in the office action of 22 September 2020 have been withdrawn.
Applicant’s arguments with respect to rejection of claim 20 under 35 USC 112(b) as set forth in the office action of 22 September 2020 have been considered and are NOT persuasive. While one of the rejections under 35 USC 112(b) was addressed by applicant, the second rejection to claim 20 was not addressed/appropriate correction has not been applied by the Applicant; see 112(b) rejection below.
rejection of claims 1-20 under 35 USC 102 and 103 as set forth in the office action of 22 September 2020 have been considered and are NOT persuasive. Specifically, Applicant argues:
Claim 1 recites determining at least one of weather conditions and aerospace regulations associated with the one or more geographic areas. The claim then recites modeling airspace conditions for the one or more geographic areas based on the object parameters and at least one of the weather conditions in the aerospace regulations. Applicant respectfully submits that none of the cited paragraphs from Halbert describe modeling airspace conditions based on at least one of the weather conditions or the aerospace regulations. For example, airspace regulations are mentioned in paragraphs [0017] and [0164]. However, while airspace regulations are mentioned, they are never mentioned in the context or as the basis upon which to model the airspace conditions. Weather radar or other weather related references are made in paragraphs [0104], [0132], [0143], [0163], [0290] and [0425]. However, in none of these paragraphs that mention the weather is the weather described as the basis for modeling airspace conditions. Furthermore, Applicant submits that none of the cited paragraphs from Halbert describe modeling airspace conditions based on the object parameters defined in claim 1. Therefore, since claim 1 requires modeling airspace conditions for the one or more geographic areas based on at least two items (the object parameters and at least one of the weather conditions in the airspace regulations), and because Halbert fails to disclose this feature… 

The Examiner’s Response:
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, Examiner disagrees with “However, while airspace regulations are mentioned, they are never mentioned in the context or as the basis upon which to model the airspace conditions… However, in none of these paragraphs that mention the weather is the weather described as the basis for modeling airspace conditions… none of the cited paragraphs from Halbert describe modeling airspace conditions based on 


Specification
The disclosure is objected to because of the following informalities: Due to Applicant’s amendment of 22 December 2020, “[0045] In some examples, one or more of the ranges 304A-I can be less than the maximum range capacity of a respective radar. For example, the range of a radar can be set by a distance that the radar can detect objects within a particular confidence or accuracy. To illustrate, assume a radar has a maximum detection range of 100 meters. Assume the accuracy of the radar decreases to a Attorney Docket No.: 157-000150% accuracy level at 75 meters and continues to decrease until a of paragraph [0045] of the specification appears to be a typographical error and should be “[0045] In some examples, one or more of the ranges 304A-H can be less than the maximum range capacity of a respective radar. For example, the range of a radar can be set by a distance that the radar can detect objects within a particular confidence or accuracy. To illustrate, assume a radar has a maximum detection range of 100 meters. Assume the accuracy of the radar decreases to a Attorney Docket No.: 157-000150% accuracy level at 75 meters and continues to decrease until a minimum accuracy level at 100 meters. The radar may not be able to detect objects further than the 100 meters or may become too unreliable after 100 meters. Thus, if an accuracy level above 50% is desired for this specific radar, the range of the radar can be set to less than 75 meters. The radar can thus be positioned in the geographic area 200 within less than 75 meters of another radar (or an area that is not of interest), to ensure the measurements from the radar are within the desired accuracy of above 50%. If coverage above 50% accuracy is desired for an area beyond the 75 meters, another radar can be positioned within that area to ensure such coverage.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the at least one of weather conditions and airspace regulations”. There is insufficient antecedent basis for such limitation in the claim.

Claim 12 is indefinite because of the recited limitation “at least one of weather conditions and airspace regulations”. It is unclear, to the Examiner, whether Applicant is referring back to the at least one of the weather conditions and the airspace regulations previously recited in claim 11 or not. Examiner suggests amending such limitation of claim 12 to recite “the at least one of the weather conditions and the airspace regulations”.

Claim 13 is indefinite because of the recited limitation “airspace conditions” in line 3. It is to the Examiner, whether Applicant is referring back to the same airspace conditions previously recited in claim 11 or not.


Claim 20 is indefinite because of the recited limitation “airspace regulations” in lines 4-5. It is unclear, to the Examiner, whether Applicant is referring back to the same airspace regulations previously recited in claim 17 or not. 

Claims 14 and 15-16 are rejected as being dependent upon a rejected claim.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halbert (US20170285158A1).
Regarding claim 1, Halbert discloses a method (see at least abstract and [0001]) comprising: deploying a plurality of radars across one or more geographic areas based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas (see at least abstract, Figure 10, [0005], [0008]-[0010], [0178]-[0181] and [0185]), wherein each of the plurality of radars is configured to detect object parameters within the respective radar detection range (see at least Figure 10, [0005], [0008]-[0010], [0178]-[0181] and [0185]); collecting, via a data service system, the object parameters from the plurality of radars (see at least abstract, Figure 10, [0005], [0008]-[0010], [0062], [0178]-[0181] and [0185]); determining, via the data service system, at least one of weather conditions and airspace regulations associated with the one or more geographic areas (see at least [0017], [0019], [0132], [0143] and [0425]); and modeling airspace conditions for the one or more geographic areas based on the object parameters and the at least one of the weather conditions and the airspace regulations (see at least Figure 1, Figures 5-13, [0005], [0008]-[0010], [0017], [0019], [0025], [0104], [0132], [0143], [0163], [0164], [0178]-[0185], [0230], [0275], [0290] and [0425]).

Regarding claim 2, Halbert discloses wherein the coverage parameter comprises at least one of a detection accuracy and a coverage preference, the detection accuracy being based on the respective radar detection range (see at least [0008]-[0010], [0020], [0089], [0201], [0228], [0231], [0250], [0252], [0267], [0273], [0274], [0281], and [0288]).

Regarding claim 3, Halbert discloses wherein deploying the plurality of radars comprises determining the respective radar detection range of each of the plurality of radars and positioning the plurality of radars at relative locations across the one or more geographic areas based on the respective radar detection range and an area of coverage within the one or more geographic areas (see at least abstract, Figure 10, [0005], [0008]-[0010], [0178]-[0181], [0185], [0231] and [0402]), the area of coverage being based on at least one of the coverage parameter and a size of the one or more geographic areas (see at least Figure 10, [0005], [0178]-[0181], [0185], [0231] and [0402]).

Regarding claim 6, Halbert discloses wherein the object parameters comprise at least one of an object presence, an object range, an object velocity, an object direction, an object size, an object shape, and an object composition (see at least [0017], [0025], [0183] and [0275]).

Regarding claim 7, Halbert discloses storing the object parameters and the at least one of the weather conditions and the airspace regulations based on one or more commonalities to yield stored data (see at least abstract, Figure 7A, [0005], [0008]-[0010], [0019] and [0024]), wherein the one or more commonalities comprise at least one of a geographic area, one or more data sources, an airspace region, a detected condition, and a detected object (see at least abstract, Figure 7A, [0005], [0008]-[0010], [0019] and [0024]).

Regarding claim 8, Halbert discloses wherein storing the object parameters and the at least one of the weather conditions and the airspace regulations comprises aggregating portions of the stored data based on the one or more commonalities (see at least abstract, Figure 7A, [0005], [0008]-[0010], [0019], [0024], [0083] and [0085]).

Regarding claim 9, Halbert discloses wherein deploying the plurality of radars across the one or more geographic areas comprises calculating respective coverage regions within the one or more geographic areas for the plurality of radars based on the respective radar detection range and the coverage parameter, wherein at least a portion of the respective coverage regions overlap (see at least abstract, Figure 7A, Figure 10, [0104] and [0178]-[0181]).

Regarding claim 17, Halbert discloses a non-transitory computer-readable storage medium comprising: instructions stored therein which, when executed by one or more processors, cause a system to (see at least [0034]). The rest of claim 17 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 18, claim 18 is commensurate in scope with claims 2 and 6. See above for rejection of claims 2 and 6. 

Regarding claim 19, claim 19 is commensurate in scope with claim 3. See above for rejection of claim 3.

Regarding claim 20, claim 20 is commensurate in scope with claims 7 and 8. See above for rejection of claims 7 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Halbert (US20170285158A1) in view of Bry (US9417325B1).
Regarding claim 4, Halbert discloses modeling the airspace conditions for the one or more geographic areas based on the object parameters and the at least one of the weather conditions and the airspace regulations (see at least [0008]-[0010], [0017], [0019], [0132], [0143], [0178]-[0181], [0230] and [0425]).
Halbert fails to explicitly disclose deploying a plurality of sensor devices across the one or more geographic areas; collecting, via the data service system, sensor data 
Bry teaches deploying a plurality of sensor devices across the one or more geographic areas (see at least Col. 1 lines 30-42, Col.3 lines 7-49 and Col.5 line 41-Col.6 line 15); collecting, via the data service system, sensor data from the plurality of sensor devices (see at least Col. 1 lines 30-42, Col.3 lines 7-49 and Col.5 line 41-Col.6 line 15); and wherein modeling airspace conditions for the one or more geographic areas is further based on the sensor data from the plurality of sensor devices (see at least Figure 7A, Col. 1 lines 30-42, Col.3 lines 7-49, Col.5 line 41-Col.6 line 15 and Col.21 line 62-Col.22 line 20), the sensor data being incorporated with the object parameters based on a respective relevance to a same portion of the one or more geographic areas  (see at least Figure 7A, Col. 1 lines 30-42, Col.3 lines 7-49, Col.5 line 41-Col.6 line 15 and Col.21 line 62-Col.22 line 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert to incorporate the teachings of Bry of deploying a plurality of sensor devices across the one or more geographic areas; collecting, via the data service system, sensor data from the plurality of sensor devices; and wherein modeling airspace conditions for the one or more geographic areas is further based on the sensor data from the plurality of sensor devices, the sensor data being incorporated with the object parameters and the at least one of the weather conditions and the airspace regulations based on a respective 

Regarding claim 5, Halbert fails to disclose wherein the plurality of sensor devices comprise at least one of cameras, 32Attorney Docket No.: 157-0001 image devices, temperature sensors, humidity sensors, and speed sensors, and wherein the sensor data comprises at least one of video, images, temperature information, humidity information, and object velocity information.
Bry teaches wherein the plurality of sensor devices comprise at least one of cameras, 32Attorney Docket No.: 157-0001 image devices, temperature sensors, humidity sensors, and speed sensors (see at least Col. 1 lines 30-42, Col.3 lines 7-49, Col.5 line 41-Col.6 line 15 and Col.23 lines 28-32), and wherein the sensor data comprises at least one of video, images, temperature information, humidity information, and object velocity information (see at least Col. 1 lines 30-42, Col.3 lines 7-49, Col.5 line 41-Col.6 line 15 and Col.23 lines 28-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert to incorporate the teachings of Bry wherein the plurality of sensor devices comprise at least one of cameras, 32Attorney Docket No.: 157-0001 image devices, temperature sensors, humidity sensors, and speed sensors, and wherein the sensor data comprises at least one of video, images, temperature information, humidity information, and object velocity information since they are both 

Regarding claim 10, Halbert discloses stored data representing the airspace conditions for the one or more geographic areas (see at least [0005], [0008]-[0010], [0019], [0024], [0083] and [0085]).
Halbert fails to disclose receiving a request for flight plans associated with the one or more geographic areas; and generating a response to the request based on stored data representing the airspace conditions for the one or more geographic areas.
Bry teaches receiving a request for flight plans associated with the one or more geographic areas (see at least Col.7 lines 51-67, Col.19 line 63-Col.20 line 29 and Col.21 line 62-Col.22 line 20); and generating a response to the request based on stored data representing the airspace conditions for the one or more geographic areas (see at least Col.7 lines 51-67, Col.19 line 63-Col.20 line 29 and Col.21 line 62-Col.22 line 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert to incorporate the teachings of Bry of receiving a request for flight plans associated with the one or more geographic areas; and generating a response to the request based on stored data representing the airspace conditions for the one or more geographic areas since they are both directed to detecting airspace conditions based on sensors across geographic areas and use of Bry would increase safety and reliability.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Halbert (US20170285158A1) in view of Salentiny (US20160260331A1).
Regarding claim 11, Halbert discloses a system (see at least abstract and [0001]) comprising: one or more processors (see at least [0034]); and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to (see at least [0034]): collect, via a data service, airspace information comprising object parameters detected by a plurality of radars deployed across one or more geographic areas (see at least abstract, Figure 10, [0005], [0008]-[0010], [0062], [0178]-[0181] and [0185]), the plurality of radars being deployed based on a respective radar detection range of the plurality of radars and a coverage parameter for the one or more geographic areas (see at least abstract, Figure 10, [0005], [0008]-[0010], [0178]-[0181] and [0185]) a model of airspace conditions, the 7Application/Control Number: 16/379,477Docket No.: 157-0001Art Unit: 3667model being based on the object parameters and the at least one of weather conditions and airspace regulations (see at least Figure 1, Figures 5-13, [0005], [0008]-[0010], [0017], [0019], [0025], [0104], [0132], [0143], [0163], [0164], [0178]-[0185], [0230], [0275], [0290] and [0425]) and monitor flight conditions based on data collected from the data service (see at least [0008]-[0010], [0017], [0019], [0132], [0143], [0178]-[0181], [0230] and [0425]).
 Halbert fails to disclose request, from a data service, airspace information; receive the airspace information from the data service; based on the airspace information, generate one or more flight plans associated with the one or more geographic areas, the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft and the one or more 
Salentiny teaches request, from a data service, airspace information (see at least [0019]-[0024], [0035] and [0036]); receive the airspace information from the data service (see at least [0019]-[0024], [0035] and [0036]); based on the airspace information, generate one or more flight plans associated with the one or more geographic areas (see at least [0019]-[0024], [0030], [0031], [0035] and [0036]), the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft (see at least [0010], [0018]-[0024], [0030], [0031], [0035] and [0036]); and the one or more flight plans being generated using a model of airspace conditions (see at least [0019]-[0024], [0030], [0031], [0035] and [0036]) and monitor flight conditions associated with the one or more flight plans (see at least abstract, [0012], [0018]-[0024], [0030]-[0036] and [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Halbert to incorporate the teachings of Salentiny to request, from a data service, airspace information; receive the airspace information from the data service; based on the airspace information, generate one or more flight plans associated with the one or more geographic areas, the one or more flight plans comprising one or more respective paths for delivering one or more items to a destination via an aircraft and the one or more flight plans being generated using a model of airspace conditions; and monitor flight conditions associated with the one or more flight plans since they are both directed to detection of airspace/flight 

Regarding claim 12, claim 12 is commensurate in scope with claims 1 and 6. See above for rejection of claims 1 and 6.

Regarding claim 13, Halbert discloses wherein the airspace information further comprises at least one of flight congestion associated with the one or more geographic areas, traffic patterns associated with the one or more geographic areas, and airspace conditions associated with the one or more geographic areas (see at least [0005], [0008]-[0010], [0016], [0017], [0019] and [0178]-[0181]).

Regarding claim 14, claim 14 is commensurate in scope with claim 2. See above for rejection of claim 2.

Regarding claim 15, claim 15 is commensurate in scope with claim 3. See above for rejection of claim 3.

Regarding claim 16, Halbert discloses wherein the aircraft comprises an unmanned aircraft (see at least [0019], [0025] and [0126]), and wherein the monitoring of the flight conditions further comprises tracking the unmanned aircraft during flight (see at least [0019], [0025], [0120] and [0126]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.M./           Examiner, Art Unit 3667   

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667